United States Securities and Exchange Commission Washington, D.C. FORM 10-QSB/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2006 Commission File Number: 0-23485 DRAGON INTERNATIONAL GROUP CORP. (Exact name of registrant as specified in its charter) Nevada 98-0177646 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Bldg 14 Suite A09, International Trading Center, 29 Dongdu Road Ningbo, China (Address of principal executive offices) (86) 574-56169308 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No  State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 74,627,643 shares at November 13, Transitional Small Business Disclosure Format (Check one): Yes  No  Restatement of financial statements The financial statements for the fiscal year ended June 30, 2006 and quarter ended September 30, 2006 have been restated to correct the accounting treatment previously accorded certain transactions. · In July 2005, the Company entered into a consulting agreement with China Direct Investments, Inc. to provide business development and management service.In connection with this agreement, the Company issued 400,000 shares of common stock with a fair value on the date of grant of $.26 per share totaling $104,000.Initially, the Company had recorded deferred consulting expense and amortized the cost over the one year term of the agreement.Due to the absence of vesting and forfeiture provisions, as provided in EITF 96-18, the Company determined that the measurement date of the transaction was triggered and, absent a sufficiently large disincentive for non-performance, which was not provided in the agreement, the financial statements have been restated to expense the entire fair value of $104,000 as of the effective date of the agreement. · For the fiscal year ended June 30, 2006 and quarter ended September 30, 2006, the Company erroneously filed financial statements presenting in their statement of cash flows the decrease of restricted cash as an investing activity.The Company is now presenting this as a financing activity, in accordance with SFAS 95 “Statement of Cash Flows”.This error did not affect the balance sheet as of September 30, 2006, nor the statements of operations for the three month periods ended September 30, 2006 or September 30, 2005.With these corrections, the statements of cash flows for the three month periods ended September 30, 2006 and September 30, 2005 reflect an increase in cash flows from financing activities of $13,503 and $236,232, respectively. · For the fiscal year ended June 30, 2006, the Company erroneously did not value the reduction in exercise price of existing warrants (from$0.30 to $0.15 for the 3,704,800 July 2005Warrants and the reduction in exercise price from $0.40 to $0.15 for the 1,787,500 March 2005 Warrants) associated with an induced conversion offer.The value of the reduction in exercise price was calculated at $447,238, and was reflected in the statement of operations as an increase in interest expense, and a resultant increase in net loss and net loss per share for the year ended June 30, 2006.The Company had recorded the valuation of the reduction in exercise price as an increase in additional paid-in capital. · For the fiscal year ended June 30, 2006, the Company erroneously had deferred, over a three year period, $540,000 in consulting expense related to the issuance of 6,000,000 shares of its common stock to China Direct, Inc. and $395,675 related to the issuance of 4,700,000 common stock purchase warrants exercisable at $0.15 per share over a five year period, also to China Direct, Inc.In addition, in February 2006, the Company issued warrants to purchase 500,000 shares of common stock, exercisable for five years at $.15 per share, to Skybanc, Inc. for a one year financial advisory consulting agreement.The Company had incorrectly deferred the fair value of these warrants of $71,243 over the contract term.The Company has restated the related financial statements to recognize the full expense of these agreements immediately upon entering into the consulting agreements in January 2006 and February 2006, under the provisions of EITF 96-18 and SFAS 123.These corrections resulted in an increase in consulting expense for year ended June 30, 2006 and a reduction in consulting expense for subsequent periods and deferred compensation on our balance sheet for a similar amount for the periods affected. DRAGON INTERNATIONAL GROUP CORP. FORM 10-QSB/A QUARTERLY PERIOD ENDED SEPTEMBER 30, 2006 INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheet September 30, 2006 (Unaudited) 3 Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, 2006 and 2005 4 Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, 2006 and 2005 5 Notes to Consolidated Financial Statements 6-15 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16-28 Item 3 - Controls and Procedures 29-30 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 31 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 - Default upon Senior Securities 31 Item 4 - Submission of Matters to a Vote of Security Holders 31 Item 5 - Other Information 31 Item 6 - Exhibits 31 Signatures 32 -2- DRAGON INTERNATIONAL GROUP CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET September 30, 2006 (Unaudited) ASSETS Restated CURRENT ASSETS: Cash $ 262,462 Accounts receivable (net of allowance for doubtful accounts of $335,499) 4,762,590 Inventories 2,199,301 Advances on purchases 497,657 Other receivables 381,632 Due from related Party 9,474 Prepaid expenses and other 2,707,711 Total Current Assets 10,820,827 CASH - RESTRICTED 252,627 PROPERTY AND EQUIPMENT - Net 2,164,628 LAND USE RIGHTS-Net 2,539,296 INTANGIBLE ASSETS-Net 373,492 OHER ASSETS 65,972 Total Assets $ 16,216,842 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Notes payable $ 2,794,537 Accounts payable 4,325,398 Accrued expenses 1,948,211 Advance from customers 47,720 Liability in connection with acquisition 1,141,476 Total Current Liabilities 10,257,342 STOCKHOLDERS' EQUITY: Preferred stock ($.001 Par Value; 25,000,000 Shares Authorized; No shares issued and outstanding) - Common stock ($.001 Par Value; 200,000,000 Shares Authorized; 64,532,069 shares issued and outstanding) 64,532 Common stock issuable (890,000 shares) 890 Additional paid-in capital 7,335,468 Accumulated deficit (1,697,396 ) Other comprehensive income 256,006 Total Stockholders' Equity 5,959,500 Total Liabilities and Stockholders' Equity $ 16,216,842 See notes to unaudited consolidated financial statements -3- DRAGON INTERNATIONAL GROUP CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2006 2005 Restated Restated NET REVENUES $ 4,832,984 $ 4,622,110 COST OF SALES 4,460,470 4,515,664 GROSS PROFIT 372,514 106,446 OPERATING EXPENSES: Selling expenses 114,833 48,835 General and administrative 313,360 337,125 Total Operating Expenses 428,193 385,960 LOSS FROM OPERATIONS (55,679 ) (279,514 ) OTHER INCOME (EXPENSE): Other income 93,663 185,254 Debt issuance costs - (55,295 ) Interest expense, net (33,432 ) (377,136 ) Total Other Income (Expense) 60,231 (247,177 ) NET INCOME (LOSS) BEFORE MINORITY INTEREST 4,552 (526,691 ) MINORITY INTEREST IN INCOME OF SUBSIDIARY - 2,334 NET INCOME (LOSS) 4,552 (524,357 ) OTHER COMPREHENSIVE INCOME Unrealized foreign currency translation 83,054 98,174 COMPREHENSIVE INCOME (LOSS) $ 87,606 $ (426,183 ) NET INCOME (LOSS) PER COMMON SHARE Basic $ (0.00 ) $ (0.01 ) Diluted $ (0.00 ) $ (0.01 ) Weighted Common Shares Outstanding - Basic 64,532,069 39,296,104 Weighted Common Shares Outstanding - Diluted 64,532,069 39,296,104 See notes to unaudited consolidated financial statements -4- DRAGON INTERNATIONAL GROUP CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, 2006 2005 Restated Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 4,552 $ (524,357 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 94,884 32,277 Stock-based compensation - 104,000 Amortization of discount on debentures payable - 324,460 Amortization of debt issuance costs - 55,295 Allowance for doubtful accounts 152,412 (32,134 ) Minority interest - (2,334 ) Changes in assets and liabilities: Accounts receivable 23,983 694,460 Inventories 1,094,545 (133,120 ) Prepaid and other current assets (2,626,547 ) (3,730 ) Other receivables 3,284 (408,687 ) Advances to employees - - Advances on purchases 308,005 254,729 Other assets 12,787 4,154 Accounts payable 923,959 (352,069 ) Accrued expenses (93,902 ) (455,755 ) Advances from customers (20,974 ) (22,945 ) NET CASH USED IN OPERATING ACTIVITIES (123,012 ) (465,756 ) CASH FLOWS FROM INVESTING ACTIVITIES: Due to related parties (5,976 ) - Cash in subsidiaries on date of acquisition - 33,654 Capital expenditures (165,061 ) (163,819 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES (171,037 ) (130,165 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable 67,000 - Repayment of loans payable (63,157 ) (376,097 ) Proceeds from debentures payable - 503,500 Decreasein restricted cash 9,660 157,179 Placement fees paid - (48,350 ) NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 13,503 236,232 EFFECT OF EXCHANGE RATE ON CASH 76,736 13,316 NET DECREASE IN CASH (203,810 ) (346,373 ) CASH - beginning of year 466,272 902,559 CASH - of the end of period $ 262,462 $ 556,186 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for: Interest $ 33,432 $ 95,625 Income Taxes $ 1,651 $ 54,766 Non-cash investing and financing activities Issuance of common stock for future services $ - $ 104,000 Deferred discount and beneficial conversion on debentures payable $ - $ 420,845 Acquisition details: Fair value of assets acquired $ - $ 1,142,348 Common stock issued in connection with acquisition $ - $ 480,000 Liabilities assumed $ - $ 1,148,468 See notes to unaudited consolidated financial statements. -5- DRAGON INTERNATIONAL GROUP CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2006 NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company Dragon International Group Corp., (the “Company” or “Dragon Nevada”) formerly Retail Highway.com, Inc. (“Retail”) was incorporated in the State of Nevada on February 17, 1993 under the name "LBF Corporation". Effective April 17, 1999, Retail acquired certain assets to facilitate its entry into electronic commerce and changed its name to “Retail Highway.com, Inc.” On or about August 13, 2004, the Dragon Nevada entered into an Agreement and Plan of Reorganization (the “Merger”), subsequently amended on September 30, 2004 and effective October 4, 2004. Pursuant to the Merger, Dragon Nevada issued 24,625,000 shares of its common stock for the acquisition of all of the outstanding capital stock of Dragon International Group Corp., a Florida corporation ("Dragon Florida"). For financial accounting purposes, the Merger has been treated as a recapitalization of Dragon Nevada with the former shareholders of the Dragon Nevada retaining 1,280,234 shares of common stock, or approximately 5%. Furthermore, Dragon Nevada’s prior management resigned their respective positions and was replaced by management of Dragon Florida. In connection with the Merger, Dragon Nevada undertook a reverse stock split of its common stock, whereby one (1) share of common stock was issued in exchange for every eight (8) shares of common stock outstanding immediately prior to October 4, 2004, the effective date. All share and per-share information included in this report has been presented to reflect this reverse stock split. Additionally, as part of the Merger, Dragon Nevada amended its Articles of Incorporation, whereby Dragon Nevada changed its name to “Dragon International Group Corp.,” as well as re-established its capitalization to the authorized capital structure immediately prior to the Merger, which consisted at the date of merger of 25,000,000 shares of Preferred Stock, par value $0.001 per share, and 50,000,000 Common Shares, par value $.001 per share. On May 31, 2005, Dragon Nevada increased its authorized common shares to 200,000,000. Effective June 30, 2004, Dragon Florida entered into a Stock Purchase Agreement to acquire 70% of Ningbo Dragon International Trade Company, Limited (“Ningbo Dragon”), formerly known as Ningbo Anxin International Trade Company, Limited (“Anxin”).
